Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to amendment

This action is in response to the amendment filed on 07/20/2021. Claims 1-20 are presently pending. Claims 21-50 have been canceled by the Applicant.

Specification, as amended, obviates objections raised in the preceding Office Action.


Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been fully considered but they are not persuasive.

With respect to independent claims 1 and 11:

Applicant argues that Iyer does not disclose “content structure comprises a time gap between the first and second mappings … wherein the new content segment includes the first and second mapping in a continuous and sequential manner such that the new content segment does not comprise a time gap” (Remarks: page 10, Last paragraph through page 11, first paragraph).

Examiner respectfully disagrees. Iyer discloses identifying objects in frames, and such objects are identified in non-contiguous frames. As each frame has a sequence, duration, and time, lack of the presence of the identified object signifies time gaps between such frames/ mappings. Furthermore, Iyer discloses maintaining continuity of the presentation of frames containing identified object, therefore disclosing the new content segment does not comprise a time gap. See Iyer: ¶¶ [4], [5], [24], [25], [27]-[29].

Applicant further argues that “Iyer simply displays the relationship and does not make any determination whether the mapping are non-continuous having time gap or perform and steps to combine non-continuous mappings into sequential and continuous mappings without time gap” (Remarks: page 11, first paragraph).

Examiner respectfully disagrees. 

First: “Determination …” neither appears in the claim language, nor disclosed in the Specification. The time gaps are merely gaps in presence of the identified object in the content.

Second: Identifying objects of interest and presenting content comprising said object with continuity has been disclosed by Iyer as analyzed in Section 2.1.1  above. 

With respect to dependent claims 2-10, and 12-20 Applicant has not advanced any new arguments, relying on arguments presented and rebutted with respect to claims 1 and 11.

Note to Applicant:

Applicant is advised to review the conclusion section of the preceding Office Action. Applicants are required, under 37 CFR § 1.111 (c), to consider these references fully when responding to this Office Action.

The references provided by the Examiner show that Applicant’s alleged invention has been anticipated by numerous prior art. 

Applicant was presented with  Burroughs et al., USPGPUB 2013/0130843 (hereinafter “Boroughs”) : See ¶¶ [581]-[582].


In addition, the following references further read on Applicant’s alleged invention:

Chen et al., USPGPUB 2016/0014482 (herein after “Chen”) discloses a method and system for generating a video summary sequence form plurality of video segments where an object of interest has been identified where such segments are ordered and concatenated in order to produce a video summary/ highlight (Abstract, ¶ [5]).

Sanil et al., USPGPUB 2017/0024614 (hereinafter “Sanil”) discloses a method and system for automatically editing video to produce a highlight comprising objects of interest by concatenating sequence of segments containing the object of interest (¶¶ [31], [33]-[34], [55]-[57], [81]).

Bi et al., USPGPUB 2019/0035091 (hereinafter “Bi”) discloses a method and system for by identifying objects and generating summary frames based on said object and concatenating the sequence of frames into a video summary (¶¶ [20], [26], [42], [63]-[65]).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iyer, USPGPUB 2020/0311434 (hereinafter “Iyer”).   
 
Regarding claim 1, Iyer discloses a method for generating new media content structures from content segments (Figs. 1-3, Abstract), comprising:
receiving a content segment (Fig. 2, 213, ¶ [35]; Fig. 3, 304, ¶ [44]);
generating a content structure based on the content segment, wherein the content structure comprises a plurality of objects (Parsing of frames/ scene, identifying plurality of objects, ¶¶ [23]-[25]; Fig. 3, 306, 308; ¶¶ [37]-[41]);
identifying a primary object from the plurality of objects (¶¶ [23]-[25], [37]-[41]), wherein the primary object comprises first and second mappings indicating first and second time periods when the primary object appears in the content segment, and wherein the content structure comprises a time gap between the first and second mappings (¶¶ [38]-[41]; Note Table 3, object Dog and corresponding times. . Iyer discloses identifying objects in frames, and such objects are identified in non-contiguous frames. As each frame has a sequence, duration, and time, lack of the presence of the identified object signifies time gaps between such frames/ mappings; ¶¶ [4], [5], [24], [25], [27]-[29]);
generating a new content structure comprising the primary object, wherein the first and second mappings of the primary object are concatenated (¶¶ [41]-[42], concatenation/ summarization of content based on primary object “Dog”);
generating a new content segment based on the new content structure (¶¶ [41]-[42], concatenation/ summarization of content based on primary object “Dog”), wherein the new content segment includes the first and second mapping in a continuous and sequential manner such that the new content segment does not comprise a time gap (Iyer discloses maintaining continuity of the presentation of frames containing identified object, therefore disclosing the new content segment does not comprise a time gap. See Iyer: ¶¶ [4], [5], [24], [25], [27]-[29]); and
transmitting the new content segment to an electronic device (¶¶ [41]-[42]).

The system of claim 11 recites similar features as those of the method of claim 1, effectuated by the same, therefore, rejected by the same analysis (See the system of Iyer, Figs. 1, 4).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 3, 7, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer, in view of Park et al., USPGPUB 2019/0251364 (hereinafter “Park”).

Regarding claim 2, Iyer discloses:
identifying one or more objects from the plurality of objects for the generation of the new content structure (See the analysis for claim 1, ¶¶ [37]-[42]);
identifying, for each object of the one or more objects, one or more mappings indicating time periods when the object appears in the content segment (See the analysis for claim 1, ¶¶ [37]-[42]).

Iyer is not explicit in:
determining whether any of the one or more mappings of the object overlap with at least one section of non-continuous mapping of the first and second mappings; and
in response to the determination that the one or more mappings of the object overlap with the at least one section of non-continuous mapping of the first and second mappings, excluding the object from the generation of the new content structure.

However, Park discloses a method and system for image summarization by:
determining whether any of the one or more mappings of the object overlap with at least one section of non-continuous mapping of the first and second mappings (Fig. 5, ¶¶ [125]-[127]); and
in response to the determination that the one or more mappings of the object overlap with the at least one section of non-continuous mapping of the first and second mappings, excluding the object from the generation of the new content structure (Fig. 5, ¶¶ [125]-[127]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Iyer with Park’s teachings in order to eliminate the unwanted objects and focus only on objects of interest without distraction.

Regarding claim 3, the system of Iyer and Park discloses:
determining, for each object of the one or more objects, whether an attribute of the object from the new content structure matches a human identifier (Park: Fig. 5, elements 7, 8, ¶¶ [125]-[127]); and
in response to the determination that, for each object of the one or more objects, the attribute of the object from the new content structure does not match the human identifier, excluding the object from the generation of the new content structure (Park: Examples of Figs. 6, 7; ¶¶ [131]-[134]).

Regarding claim 7, the system of Iyer and Park discloses wherein generating a new content segment based on the new content structure further comprises:
retrieving one or more environmental templates from a data structure, wherein the environmental templates comprise an environmental content structure (Park: Fig. 5, the environmental template and objects cars, people, ¶¶ [125]-[127]);
retrieving one or more objects from the environmental content structure; and adding the one or more objects from the environmental content structure to the new content structure (¶¶ [125]-[127]).

The system of claims 12 ,13, and 17 recites similar features as those of the method of claims 2,3, and 7, respectively, effectuated by the same, therefore, rejected by the same analysis (See the system of Iyer, Figs. 1, 4).

Claims 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer, in view of Hsiao et al., USPGPUB 2013/0138687 (hereinafter “Hsiao”).

Regarding claim 4, Iyer is not explicit in:
determining whether an attribute of the primary object from the new content structure matches an identifier from a social-networking data structure; and
in response to the determination that the attribute of the primary object from the new content structure matches the identifier from the social-networking data structure:
from the social networking data structure; and
transmitting the new content segment to an electronic device associated with the contact data.

However, Hsia discloses a method and system whereby: 
determining whether an attribute of the primary object from the new content structure matches an identifier from a social-networking data structure (¶ [17]); and
in response to the determination that the attribute of the primary object from the new content structure matches the identifier from the social-networking data structure (¶ [17]):
retrieving contact data associated with the identifier from the social networking data structure (¶ [17]); and
transmitting the new content segment to an electronic device associated with the contact data (¶ [17]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Iyer with Hsiao’s teachings in order to provide for content sharing on social media networks.

The system of claim 14 recites similar features as those of the method of claim 4, effectuated by the same, therefore, rejected by the same analysis (See the system of Iyer, Figs. 1, 4).

Claims 5-6, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer, in view of Hsiao et al., USPGPUB 2013/0138687 (hereinafter “Hsiao”), further in view of Frenkel et al., USPGPUB 2017/0083628 (hereinafter “Frenkel”).

Regarding claim 5, the system of Iyer and Hsiao is silent on wherein the identifier from the social-networking data structure includes one or more images associated with a particular social-networking account.

However, Frenkel discloses a method and system for detecting key topics on social media networks (Abstract), wherein the identifier from the social-networking data structure includes one or more images associated with a particular social-networking account (¶ [28]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Iyer and Hsiao with Frenkel’s teachings in order to provide for content sharing on social media networks based on user attributes including profile pictures.

Regarding claim 6, the system of Iyer, Hsiao, and Frenkel discloses wherein the one or more images associated with the particular social-networking account comprises a profile picture (Frenkel: ¶ [28]).

The system of claims 15-16 recites similar features as those of the method of claims 5-6, respectively, effectuated by the same, therefore, rejected by the same analysis (See the system of Iyer, Figs. 1, 4).


Claims 8-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer, in view of Block, USPGPUB 2019/0163982 (hereinafter “Block”).

Regarding claim 8, Iyer discloses wherein each of the plurality of objects comprises a plurality of attributes (parameters associated with objects for recognition and classification, ¶¶ [24]-[25]), he is not explicit in wherein one attribute of the plurality of attributes is a vectorized representation of the object.

However, Block discloses a method and system for object detection/ classification in video scenes/ frames  wherein one attribute of the plurality of attributes is a vectorized representation of the object (¶¶ [14]-[18]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Iyer with Block’s 

Regarding claim 9, the system of Iyer and Block discloses wherein the vectorized representation of the first object comprises vectorized representation of a sub-portion of the first object (Block: ¶ [41]).

Regarding claim 10, the system of Iyer and Block discloses modifying the vectorized representation of the object comprising removing a portion of vectors of the vectorized representation of the object and adding new vectors to the vectorized representation of the object (Block: A multidimensional vector representing various identifying attributes of an object is constructed as needed -added/removed- ¶¶ [47]-[48]). Further see Block’s Figs. 5-7 and corresponding descriptions for detailed discussion of calculations.

The system of claims 18-20 recites similar features as those of the method of claims 8-10, respectively, effectuated by the same, therefore, rejected by the same analysis (See the system of Iyer, Figs. 1, 4).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Marandi/
Primary Examiner, Art Unit 2421